                           3:21-cv-03085-JES # 13        Page 1 of 5
                                                                                                   E-FILED
                                                                     Thursday, 29 July, 2021 02:00:23 PM
                                                                           Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

CHRISTOPHER BELL,                                  )
  Plaintiff,                                       )
                                                   )
   vs.                                             )           Case No. 21-3085
                                                   )
R. BINKLEY,                                        )
   Defendant.                                      )

                                  MERIT REVIEW ORDER

JAMES E. SHADID, U.S. District Judge:

         This cause is before the Court for merit review of the Plaintiff’s complaint. The

Court is required by 28 U.S.C. §1915A to “screen” the Plaintiff’s complaint, and through

such process to identify and dismiss any legally insufficient claim, or the entire action if

warranted. A claim is legally insufficient if it “(1) is frivolous, malicious, or fails to state

a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant

who is immune from such relief.” 28 U.S.C. §1915A.

         Plaintiff, a pretrial detainee, has identified one Defendant: Springfield Police

Officer R. Binkley. Plaintiff says on February 1, 2021, Defendant Binkley stopped the

Plaintiff as he was walking down the street. He asked Plaintiff where he was coming

from. The Defendant then grabbed Plaintiff’s right sleeve and Plaintiff says he

“naturally pulled away.” (Comp., p. 5). Defendant Binkley responded with “some kind

of tactical move” which knocked Plaintiff to the ground and the officer landed on top of

Plaintiff. (Comp., p. 5). Plaintiff says his head hit the parking lot with such force he lost

consciousness and he was bleeding. The Defendant handcuffed the Plaintiff and

                                               1
                         3:21-cv-03085-JES # 13       Page 2 of 5




searched his pockets. Plaintiff was ultimately taken to the hospital in an ambulance

where he “received staples.” (Comp., p. 5). Plaintiff says he continues to suffer with

pain and severe headaches.

       Plaintiff also makes a vague claim that he is still not receiving adequate care for

his head injury at the Sangamon County Jail, but if he intended to state a separate

allegation, he has not provided enough specific information. For instance, Plaintiff does

not state who denied him care, when he asked for medical care, how he asked for care,

why he needed care, and what response he received.

       The Court also notes Plaintiff recently filed a document entitled Prayer for Relief.

[12]. Plaintiff states he is seeking unspecified damages against Defendant Binkley.

Plaintiff may request damages, but to the extent Plaintiff is seeking to amend his

previous complaint in any other way, his filing is not adequate. The Court does not

accept piecemeal amendments. In other words, any Plaintiff who seeks to add claims or

Defendants must file a proposed amended complaint. The amended complaint must

stand complete on its own, include all claims, and must not refer to any previous filing.

       Based on a review of Plaintiff’s original complaint, he has alleged Defendant

Binkley used excessive force against him during a stop on February 1, 2021. Plaintiff

has articulated the claim against Defendant Binkley in his individual capacity only. The

use of force during an arrest or investigatory stop is analyzed under the Fourth

Amendment’s objective reasonableness standard. See Graham v. Connor, 109 S.Ct. 490

U.S. 386, 388 (1989).



                                             2
                            3:21-cv-03085-JES # 13    Page 3 of 5




       This case will proceed to service of the Defendant. If Defendant believes

Plaintiff’s excessive force claim is intertwined with a pending state court criminal case

against the Plaintiff, the Defendant may file a motion to stay the proceedings explaining

the basis for his motion.

       IT IS THEREFORE ORDERED:

       1) Pursuant to its merit review of the complaint under 28 U.S.C. § 1915A, the

       Court finds the Plaintiff alleges Defendant Springfield Police Officer R. Binkley

       used excessive force during an investigatory stop or arrest on February 1, 2021 in

       violation of Plaintiff’s Fourth Amendment rights. The claim is stated against the

       Defendant in his individual capacities only. Any additional claims shall not be

       included in the case, except at the Court’s discretion on motion by a party for

       good cause shown or pursuant to Federal Rule of Civil Procedure 15.

       2) This case is now in the process of service. Plaintiff is advised to wait until

       counsel has appeared for Defendant before filing any motions, in order to give

       Defendant notice and an opportunity to respond to those motions. Motions filed

       before Defendant’s counsel has filed an appearance will generally be denied as

       premature. Plaintiff need not submit any evidence to the Court at this time, unless

       otherwise directed by the Court.

       3) The Court will attempt service on Defendant by mailing the Defendant a waiver

       of service. Defendant has 60 days from service to file an Answer. If Defendant

       has not filed an Answer or appeared through counsel within 90 days of the entry

       of this order, Plaintiff may file a motion requesting the status of service. After

                                             3
                  3:21-cv-03085-JES # 13       Page 4 of 5




Defendant has been served, the Court will enter an order setting discovery and

dispositive motion deadlines.

4) With respect to a Defendant who no longer works at the address provided by

Plaintiff, the entity for whom that Defendant worked while at that address shall

provide to the Clerk said Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used only for

effectuating service. Documentation of forwarding addresses shall be retained

only by the Clerk and shall not be maintained in the public docket nor disclosed

by the Clerk.

5) Defendant shall file an answer within 60 days of the date the waiver is sent by

the Clerk. A motion to dismiss is not an answer. The answer should include all

defenses appropriate under the Federal Rules.         The answer and subsequent

pleadings shall be to the issues and claims stated in this Order. In general, an

answer sets forth Defendant’s positions. The Court does not rule on the merits of

those positions unless and until a motion is filed by Defendant. Therefore, no

response to the answer is necessary or will be considered.

6) Once counsel has appeared for a Defendant, Plaintiff need not send copies of

his filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will

file Plaintiff's document electronically and send a notice of electronic filing to

defense counsel. The notice of electronic filing shall constitute service on

Defendant pursuant to Local Rule 5.3. If electronic service on Defendants is not

available, Plaintiff will be notified and instructed accordingly.

                                      4
                        3:21-cv-03085-JES # 13       Page 5 of 5




      7) Counsel for Defendant is hereby granted leave to depose Plaintiff at his place of

      confinement. Counsel for Defendant shall arrange the time for the deposition.

      8) Plaintiff shall immediately notify the Court, in writing, of any change in his

      mailing address and telephone number. Plaintiff's failure to notify the Court of

      a change in mailing address or phone number will result in dismissal of this

      lawsuit, with prejudice.

      9) Within 10 days of receiving from Defendant’s counsel an authorization to

      release medical records, Plaintiff is directed to sign and return the authorization

      to Defendants’ Counsel.


IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:


      1) Attempt service on Defendant pursuant to the standard procedures; 2) Set an

      internal court deadline 60 days from the entry of this order for the Court to

      check on the status of service and enter scheduling deadlines; and 3) Enter the

      Court's standard qualified protective order pursuant to the Health Insurance

      Portability and Accountability Act.

ENTERED this 29th day of July, 2021.




                                s/ James E. Shadid
                  ____________________________________________
                               JAMES E. SHADID
                        UNITED STATES DISTRICT JUDGE




                                            5
